DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beamish [US 6404868] in view of Qi [US 2015/0117318].
As claims 1 and 9-10, Beamish discloses a communication apparatus comprising a connection unit configured to establish wireless connection with another communication apparatus according to an operation for the wireless connection having been performed by user [Fig 9, Ref 500 or 502 has a connect unit for performing a connection with each other based on user instruction such as manually “two way mode operation ” or automatically “simplex mode operation” via menu options and Fig 4, connection unit which is includes Ref 246, 236, 238, 240 for establishing a wireless connection for conveying data from a predetermined service, Fig 6B, Ref 406 for selecting a transmission mode such as simplex mode or other mode in order to allow the devices establish a connection between them, Col. 11:27-42, Col. 16:5-13, Col. 17:59-65];  an execution unit configured to execute a predetermined service between the [Fig 9, Ref 500 or 502 includes a processor for executing a service between the devices such as exchanging data, Fig 4, Ref 242 discloses a processor executes a predetermined service for extracting from memory for transmitting to destination]; and a disconnection unit configured to 1) in a case where the operation for establishing the wireless connection is  a first operation, disconnect the wireless connection from the other communication apparatus according to an instruction from the user and 2) in a case where the operation for establishing the wireless connection is a second different from the first operation, disconnect the wireless connection from the other communication apparatus upon termination of the predetermined service executed by the execution unit without receiving an instruction from the user [Fig 9, Ref 500 or 502 includes a disconnection unit for disconnect a connection between Ref 500 and 502 based on the operation mode such as “simplex” first mode which disconnects between Ref 500 and 502 is performed after Ref 500 completes transmission of data to Ref 502 without user interact or second mode “half duplex and full duplex” which disconnects between Ref 500 and 502 is performed when a user manual request a connect to be disconnected, See Col. 3:62-4-15, Fig 6B, Ref 406 for selecting a transmission mode such as simplex mode or other mode in order to allow the devices establish a connection between them, Col. 11:27-42, Col. 16:5-13, Col. 17:59-65]. However, Beamish fail to disclose what Qi discloses the connection and/or disconnection unit performs wireless connection with the other communication apparatus in compliance with IEEE802.11 series standards by sending a de-authentication packet [Par. 0012 and 0036 discloses the devices connected with other by 802.11 standard which requires device to send a de-authentication “read on disassociation” packet when it wants to disconnection with a peer]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of claimed invention to apply a method and system for establishing/disconnection a connection between the devices by using 802.11 standard which requires device to send a de-authentication packet when it wants to disconnection with a peer as disclosed by Qi into the teaching of Beamish.  The motivation would have been to improve throughput of the network.
As claim 2, Beamish discloses the predetermined service is a service designated by the operation, wherein the disconnection unit disconnects the wireless connection with the other communication apparatus according to the instruction from the user in a case where a first service is designated in the first operation [Fig 9, Ref 500 or 502 includes a disconnection unit for disconnect a connection between Ref 500 and 502 based on the operation mode such as “simplex mode” first mode which disconnects between Ref 500 and 502 is performed after Ref 500 completes transmission of data to Ref 502 without user interact or second mode “half duplex and full duplex mode” which disconnects between Ref 500 and 502 is performed when a user manual request a connect to be disconnected, See Col. 3:62-4-15], and wherein the disconnection unit disconnects the wireless connection with the other communication apparatus upon termination of the predetermined service in a case where a second service is designated in the second operation [Fig 9, Ref 500 or 502 includes a disconnection unit for disconnecting a connection between Ref 500 and 502 based on the operation mode such as “simplex mode” first mode which disconnects between Ref 500 and 502 is performed after Ref 500 completes transmission of data to Ref 502 without user interact or second mode “half duplex and full duplex mode” which disconnects between Ref 500 and 502 is performed when a user manual request a connect to be disconnected, See Col. 3:62-4:15, Fig 6B, Ref 406 for selecting a transmission mode such as simplex mode or other mode in order to allow the devices establish a connection between them, Col. 11:27-42, Col. 16:5-13, Col. 17:59-65]. 
As claims 7, Beamish fails to disclose What Qi discloses the communication apparatus executes Group Owner (GO) Negotiation defined by a Wi-Fi Direct specification with the other communication apparatus when the connection unit establishes wireless connection with the other communication apparatus [Par. 0012-0014 and Fig 3]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of claimed invention to apply a method and system for establishing a connection between the devices by using WIFI direct specification as disclosed by Qi into the teaching of Beamish.  The motivation would have been to improve throughput of the network.
As claim 11, Beamish discloses wherein the first operation is an operation for performing wireless connection in order to execute a service in which a transfer direction of data to be used for the predetermined service is bidirectional [Col. 3:62-4:15, half duplex or full duplex], and wherein the second operation is an operation for performing wireless connection in order to execute a service in which the transfer direction of data to be used for the predetermined service is unidirectional [Col. 3:62-4:15, simplex].
Claims 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beamish [US 6404868] and Qi as applied in claim 1 above, and further in view of Rose [US 2012/0077432].
As claim 4, Beamish and Qi fail to disclose what Rose discloses the other communication apparatus is capable of executing the predetermined service [Fig 1 discloses 31a or 31b is other device that capable of executing a service]; the communication apparatus performs a searches for a communication apparatus capable of executing the predetermined service [Fig 1, Ref 31a or 31b searches for the other device such as Ref 31a or 31b to exchange data based on service that they support], and the connection unit establishes the wireless connection with the other communication apparatus according to the communication apparatus detecting the other communication apparatus by the searching [Fig 1, Ref 31a and 31b establish a wireless connection after searching and detecting the other and Fig 5-6 disclose after receiving instruction for connecting with another device for exchanging data, the device search not another device in order to establish a link between them]. 

As claim 5, Rose implicitly discloses in a case where another communication apparatus capable of executing the predetermined service is not detected by the searching, the communication apparatus performs error processing [Fig 5-6 discloses if device can not detect any device within its range, the device will display error]. 
As claim 6, Rose implicitly discloses the search is performed by using a Service Discovery Query signal [NFC device that includes discovery protocol for searching another device within its range]. 
Claims 1-2, 4-7 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park [US 2013/0223361] in view of Beamish [US 6404868] and Naito [US 2011/0116415].
As claims 1 and 9-10, Park discloses a communication apparatus comprising: a connection unit configured to perform wireless connection with another communication apparatus in compliance with IEEE802.11 series standards according to an operation for the wireless connection having been performed by user [Fig 1-5 discloses a terminal includes a processor for establishing a wireless connection between devices, Fig 4, Ref S445, in compliance with IEEE802.11 series standards, Par. 0067];  an execution unit configured to execute a predetermined service between the communication apparatus [Fig 1-5 discloses a processor for executing a service between the devices such as exchanging data, Fig 4, Ref S470] and a disconnection unit for terminating connection after completing data transferring in compliance with IEEE802.11 series standards [Par. 0059 and 0079].  However, Park fails to disclose what Beamish discloses a disconnection unit configured to 1) in a case where the operation for establishing the wireless connection is  a first operation, disconnect the wireless connection from the other communication apparatus according to an instruction from the user and 2) in a case where the operation for establishing the wireless connection is a second different from the first operation, disconnect the wireless connection from the other communication apparatus upon termination of the predetermined service executed by the execution unit without receiving an instruction from the user [Fig 9, Ref 500 or 502 includes a disconnection unit for disconnect a connection between Ref 500 and 502 based on the operation mode such as “simplex” first mode which disconnects between Ref 500 and 502 is performed after Ref 500 completes transmission of data to Ref 502 without user interact or second mode “half duplex and full duplex” which disconnects between Ref 500 and 502 is performed when a user manual request a connect to be disconnected, See Col. 3:62-4:15, Fig 6B, Ref 406 for selecting a transmission mode such as simplex mode or other mode in order to allow the devices establish a connection between them, Col. 11:27-42, Col. 16:5-13, Col. 17:59-65].   However, Park and Beamish fail to disclose what Naito discloses the disconnection unit disconnects the wireless connection with the other communication apparatus by transmitting a de-authentication packet to the other communication apparatus [Par. 0070-0072].

As claim 2, Beamish discloses the predetermined service is a service designated by the operation, wherein the disconnection unit disconnects the wireless connection with the other communication apparatus according to the instruction from the user in a case where a first service is designated in the first operation [Fig 9, Ref 500 or 502 includes a disconnection unit for disconnect a connection between Ref 500 and 502 based on the operation mode such as “simplex mode” first mode which disconnects between Ref 500 and 502 is performed after Ref 500 completing transmission of data to Ref 502 without user interact or second mode “half duplex and full duplex mode” which disconnects between Ref 500 and 502 is performed when a user manual request a connect to be disconnected, See Col. 3:62-4:15], and wherein the disconnection unit disconnects the wireless connection with the other communication apparatus upon termination of the predetermined service in a case where a second service is designated in the second operation [Fig 9, Ref 500 or 502 includes a disconnection unit for disconnect a connection between Ref 500 and 502 based on the operation mode such as “simplex mode” first mode which disconnects between Ref 500 and 502 is performed after Ref 500 completes transmission of data to Ref 502 without user interact or second mode “half duplex and full duplex mode” which disconnects between Ref 500 and 502 is performed when a user manual request a connect to be disconnected, See Col. 3:62-4:15, Fig 6B, Ref 406 for selecting a transmission mode such as simplex mode or other mode in order to allow the devices establish a connection between them, Col. 11:27-42, Col. 16:5-13, Col. 17:59-65]. 
As claim 4, Park discloses the other communication apparatus is capable of executing the predetermined service [Fig 1 discloses first or second terminal is other device that capable of executing a service]; the communication apparatus performs a searches for a communication apparatus capable of executing the predetermined service [Fig 1 discloses first or second terminal for searching for the other device such as the first or second terminal to exchanging data based on service that they support, Fig 2, Ref 140], and the connection unit establishes the wireless connection with the other communication apparatus according to the communication apparatus detecting the other communication apparatus by the searching [Fig 1 discloses first or second terminal for establishing a wireless connection after searching and detecting the other and Fig 2, Ref 140]. 
[Park discloses 140 for searching another terminal and display error if it can not search for another terminal for exchanging data]. 
As claim 6, Park implicitly discloses the search is performed by using a Service Discovery Query signal [Park discloses Fig 2, Ref 140 uses discovery protocol for searching another terminal]. 
As claim 7, Park discloses the communication apparatus executes Group Owner (GO) Negotiation defined by a Wi-Fi Direct specification with the other communication apparatus when the connection unit performs wireless connection with the other communication apparatus [Par. 0078-0079]. 
As claim 11, Beamish discloses wherein the first operation is an operation for performing wireless connection in order to execute a service in which a transfer direction of data to be used for the predetermined service is bidirectional [Col. 3:62-4:15, half duplex or full duplex], and wherein the second operation is an operation for performing wireless connection in order to execute a service in which the transfer direction of data to be used for the predetermined service is unidirectional [Col. 3:62-4:15, simplex].
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414